         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



LIQUID LIQUID PUBLISHING, a New York
general partnership, SALVATORE
PRINCIPATO, SCOTT HARTLEY,                         Civil Action No.: 1:20-cv-1353
RICHARD MCGUIRE, and DENNIS
YOUNG p/k/a LIQUID LIQUID,

                      Plaintiffs,                  COMPLAINT AND DEMAND
                                                   FOR JURY TRIAL
               v.

SUGAR HILL MUSIC PUBLISHING, LTD.,
a New York corporation, and PILLOW TALK,
INC., a New Jersey corporation,

                      Defendants.



               Plaintiffs Salvatore Principato, Scott Hartley, Richard McGuire, Dennis Young,

and Liquid Liquid Publishing, a New York general partnership (collectively “Liquid Liquid”), by

and through their undersigned attorney, for their complaint against Defendant Sugar Hill Music

Publishing and Pillow Talk, Inc. (collectively, “Defendant” or “Sugar Hill”), upon information

and belief, hereby allege the following:

                                    NATURE OF THIS ACTION

               1.     Liquid Liquid is a venerable New York City-based band known for its role

in the No Wave musical movement during the late 1970s and early 1980s. The band had several

hits, the most famous of which was titled “Cavern.” In 1983, Melle Mel released a track through

Sugar Hill Records titled “White Lines,” which used some or all of the instrumentals from

“Cavern” and added lyrics about the cocaine craze of the 1980s. In the mid-1990s, Liquid

Liquid approached Sugar Hill Music Publishing, Ltd., the owner of the rights to “White Lines,”
          Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 2 of 11



with a claim that use of the “Cavern” instrumentals in “White Lines” infringed Liquid Liquid’s

registered copyright.

               2.       In 1996, Liquid Liquid and Sugar Hill agreed to a resolution of the

infringement claim in exchange for Liquid Liquid being paid a percentage of future royalties

earned from “White Lines.” The agreement was memorialized in a signed writing, which also

entitled Liquid Liquid to inspect Sugar Hill’s books and records related to “White Lines.” But

Sugar Hill has refused to provide books and records access and appears to have violated other

terms of the agreement requiring certain percentages of royalties be paid to Liquid Liquid. On

March 19, 2019, Liquid Liquid terminated the settlement agreement with Sugar Hill for material

breach and now brings this action for Copyright infringement and breach of contract.

                                JURISDICTION AND VENUE

               3.       This is an action for, inter alia, copyright infringement to recover damages

and for injunctive relief for the injuries sustained by Liquid Liquid resulting from Sugar Hill’s

continuous and willful violations of the United States Copyright Act, 17 U.S.C. § 101 et seq.

(hereinafter, “the Copyright Act”).

               4.       This Court has subject matter jurisdiction over this action pursuant to the

Copyright Act, 17 U.S.C. § 101 et seq., 28 U.S.C § 1331, and § 1338(a).

               5.       This Court has personal jurisdiction over Sugar Hill because Sugar Hill is

a New York corporation doing business in this District.

               6.       Venue is proper in the United States District Court for the Southern

District of New York pursuant to 28 U.S.C §§ 1391 and/or 1400(a). Sugar Hill may be found in

this District and/or has principal places of business in this District and/or a substantial part of the

acts of infringement complained of herein occurs or has occurred in this District.



                                                 -2-
         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 3 of 11



                                            PARTIES

               7.      Plaintiff Liquid Liquid Publishing is a New York general partnership with

a principal place of business in New York, New York.

               8.      Plaintiff Salvatore Principato is a natural person residing in New York.

               9.      Plaintiff Scott Hartley is a natural person residing in New York.

               10.     Plaintiff Richard McGuire is a natural person residing in New York.

               11.     Plaintiff Dennis Young is a natural person residing in New Jersey.

               12.     Liquid Liquid is the original composer and owner of the copyrighted

musical work titled “Cavern.”

               13.     Defendant Sugar Hill is a New York corporation with a principal place of

business in Manhattan. Upon information and belief, Sugar Hill does business in this District

and is engaged in the production, manufacture, and distribution of musical recordings and

performances in North America.

               14.     Defendant Pillow Talk, Inc. is a New Jersey corporation with a principal

place of business in Englewood, New Jersey. Pillow Talk receives royalties on behalf of Sugar

Hill. Upon information and belief, Pillow Talk does business in this District and is engaged in

the production, manufacture, and distribution of musical recordings and performances in North

America. Upon information and belief the ownership of Pillow Talk and Sugar Hill are identical

and Pillow Talk is an alter ego of Sugar Hill, or vice versa.

                                         BACKGROUND

               15.     Liquid Liquid is comprised of Sal Principato, Scott Hartley, Richard

McGuire, and Dennis Young. The band started their career in the 1980s in the New York City

No Wave downtown scene playing a style of music that blended funk, dub reggae, Afrobeat, and



                                                -3-
          Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 4 of 11



punk rock. They have recorded and produced several EPs, which were later re-issued as a

compilation in 1997.

               16.     Liquid Liquid has composed numerous musical works and has registered

the copyright in several of those works with the United States Copyright Office. Liquid Liquid

derives a portion of its income from the sale, distribution, and licensing of its copyrighted

musical works.

               17.     Relevant here, in or about 1982, Liquid Liquid composed the musical

work “Cavern” as a track on the “Optimo” EP. In 1983, Liquid Liquid registered the copyright

in the composition of “Cavern” under PA0000187230.

               18.     “Cavern” consists of music, lyrics, and arrangements including the use,

editing, and selection of sound recordings. The musical and lyrical compositions, together with

the arrangements, selections and editing of sound recordings are wholly original to Liquid

Liquid. Liquid Liquid’s work is copyrightable subject matter under the laws of the United

States.

               19.     In or around 1983, Melle Mel, Grandmaster Flash, and/or Sugar Hill

recorded “White Lines,” which was a performance of the Sugar Hill house band covering

“Cavern” accompanied by different lyrics related to cocaine abuse.

               20.     In 1995, Liquid Liquid, through its attorneys, approached Sugar Hill with

a claim that “White Lines” infringed Liquid Liquid’s copyright in “Cavern” because the

instrumental composition and even some of the lyrics were nearly identical.

               21.     In 1996, Liquid Liquid and Sugar Hill executed a settlement agreement

(the “Agreement”) whereby Liquid Liquid agreed to acknowledge Sugar Hill’s copyright in

White Lines as valid and to release Sugar Hill from any infringement claims based on the



                                                -4-
         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 5 of 11



copyright in Cavern. Exhibit 1. In exchange, Sugar Hill agreed that Liquid Liquid would be

entitled to either 37.5% or 25% of the gross receipts for exploitation of “White Lines,” or the

Grandmaster Flash recording of “White Lines,” respectively.

               22.    The Agreement also included a provision that entitled Liquid Liquid to

access to Sugar Hill’s books and records related to White Lines on an annual basis.

               23.    In mid-2018, Liquid Liquid contacted Sugar Hill related to royalties that

were payable to Liquid Liquid under the Agreement for use of “White Lines” in an episode of

the NetFlix series “Narcos.”

               24.    On July 12, 2018, Liquid Liquid wrote to Sugar Hill’s manager, Leland

Robinson, and put Sugar Hill on notice that it suspected Sugar Hill had failed to pay some

royalties to Liquid Liquid that were due under the Agreement.

               25.    Upon information and belief, on multiple occasions Sugar Hill had

collected 100% of royalties for synchronization and other licenses to use “White Lines” in

derivative works and retained the entire 100% in violation of the Agreement’s requirement to

pay 37.5% or 25% to Liquid Liquid.

               26.    Upon information and belief, on multiple occasions Sugar Hill

misrepresented the publishing splits to licensees such that Liquid Liquid received only 25% of

the royalties when it should have received 37.5%.

               27.    Between July 2018 and February 2019, Liquid Liquid repeatedly asked

Sugar Hill for an accounting and/or access to the books and records related to “White Lines”

with no results. Occasionally Mr. Robinson would respond and promise an accounting, but

eventually he stopped responding altogether.




                                               -5-
         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 6 of 11



               28.     On February 6, 2019, Liquid Liquid made a final attempt to get access to

the books and records. Sugar Hill did not respond to the inquiry. Thus, Liquid Liquid was left

with no ability to determine the extent to which Sugar Hill had retained royalties in violation of

the Agreement.

               29.     On March 19, 2019, Liquid Liquid sent a letter to Sugar Hill terminating

the Agreement for material breach, citing both Sugar Hill’s failure to provide books and records

access and to honor the royalty splits in the Agreement.

               30.     Thereafter, Sugar Hill and Liquid Liquid had discussions over the course

of 2019, which were punctuated by long periods of silence by Sugar Hill. Sugar Hill finally

provided some royalty statements in mid-2019, but the synchronization revenue was not

accounted for. The discussions ended with no resolution in late 2019 after Sugar Hill stopped

responding to calls and emails.

               31.     In light of Liquid Liquid’s termination of the contract in March 2019, any

use by Sugar Hill of White Lines since that date has been an unauthorized use and infringement

of Liquid Liquid’s copyright.

               32.     Upon information and belief, Sugar Hill’s conduct was undertaken

purposefully, willfully, knowingly, maliciously, and without regard to the inevitable damage

certain to result to Liquid Liquid. Sugar Hill was at all times aware that “Cavern” was

copyrighted and that “White Lines” incorporated the composition in “Cavern,” and thus its

actions were intentional.

               33.     Sugar Hill has been reproduced, distributed, and performed Liquid

Liquid’s composition in “Cavern” through the derivative work “White Lines” and derivative

works thereof, via synchronization and other licenses. For example, White Lines has been



                                               -6-
          Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 7 of 11



synchronized in many television and other video formats, including Narcos: Mexico, The

Leftovers, and Quiet Storm: The Ron Artest Story.

                34.    Sugar Hill’s conduct has damaged Liquid Liquid economically and

otherwise, including but not limited to loss of royalty revenue.

                       COUNT I - COPYRIGHT INFRINGEMENT

                35.    Liquid Liquid repeats and re-alleges the foregoing allegations as if fully

set forth herein.

                36.    Liquid Liquid is the copyright owner of the musical work titled “Cavern,”

which is registered with the United States Copyright Office under PA0000187230.

                37.    By producing, transmitting, and distributing “White Lines” Sugar Hill has

reproduced, prepared derivative works based upon, publicly performed, and distributed copies of

substantial portions of “Cavern” or derivative works thereof, without Liquid Liquid’s permission

or authorization.

                38.    Sugar Hill’s conduct constituted, and continues to constitute, infringement

upon Liquid Liquid’s exclusive rights to reproduce, prepare derivative works based upon,

publicly perform, and distribute “Cavern,” all in violation of 17 U.S.C. §§ 106 and 501.

                39.    Through Sugar Hill’s participation in, and contribution to, the distribution

of “White Lines” in the United States, Sugar Hill knowingly and willfully infringed, authorized

others to infringe, and will continue to infringe Liquid Liquid’s copyright in the musical work

“Cavern.”

                40.    Through the acts of distributing White Lines to third parties that then go

on to make derivative works, and distributing White Lines directly, Sugar Hill has infringed the

“Cavern” copyright directly or through inducement, and/or by contributory infringement.



                                               -7-
          Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 8 of 11



                 41.    As a result of Sugar Hill’s infringement, Liquid Liquid has been damaged

in an amount yet to be ascertained.

                 42.    As a result of Sugar Hill’s infringement, Liquid Liquid has been

irreparably harmed and, absent a permanent injunction restraining and enjoining Sugar Hill’s

actions, such irreparable harm will continue.

                 43.    As a result of Sugar Hill’s infringement, Liquid Liquid is entitled to the

maximum statutory damages pursuant to 17 U.S.C. § 504(c), including the increased damages

for willful infringement. Alternatively, upon Liquid Liquid’s election, it shall be entitled to

actual damages plus Sugar Hill’s profits from infringement, as will be proven at trial.

                             COUNT II – BREACH OF CONTRACT

                 44.    Liquid Liquid repeats and re-alleges the foregoing allegations as if fully

set forth herein.

                 45.    The Agreement was a valid and binding contract between Sugar Hill and

Liquid Liquid.

                 46.    Sugar Hill was obligated by the Agreement to allow Liquid Liquid to

collect 37.5% or 25% of all gross revenues derived directly or indirectly from exploitation of

“White Lines.” The Agreement made clear that “[a]ny recovery of any monies as a result of a

judgment, settlement or otherwise in respect of ‘White Lines’ shall be divided [according to the

splits set forth herein].”

                 47.    Sugar Hill was also obligated to allow Liquid Liquid to inspect its books

and records related to “White Lines.”




                                                -8-
         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 9 of 11



               48.      Upon information and belief, Sugar Hill collected 100% of royalties for

some licensed uses of “White Lines” without remitting to Liquid Liquid its share under the

Agreement and/or collected the wrong amount in violation of the Agreement.

               49.      Sugar Hill also repeatedly failed to provide Liquid Liquid with both

accounting statements and/or access to books and records.

               50.      Sugar Hill’s acts have been willful, intentional, and purposeful, in

disregard of and indifference to Liquid Liquid’s rights under the Agreement, and constitute a

material breach thereof, which has defeated the purpose of the Agreement.

               51.      The material breach entitled Liquid Liquid to rescind the Agreement

because an extended failure to pay royalties and provide access to books and records defeated the

purpose of the Agreement, which was to compensate Liquid Liquid for its agreement not to

assert its copyright in “Cavern.”

               52.      Further, Liquid Liquid rescinded the Agreement through its March 19,

2019 letter to Sugar Hill.

               53.      Liquid Liquid is entitled to damages in an amount to be determined at trial

for Sugar Hill’s collection and wrongful retention of royalties in violation of the Agreement

and/or an injunction.

                                     PRAYER FOR RELIEF

               WHEREFORE, Liquid Liquid demands a judgment from this Court:

               a)       That Sugar Hill Music Publishing be held to have infringed Liquid

Liquid’s copyright;

               b)       That Sugar Hill be held to have willfully infringed Liquid Liquid’s

copyright;



                                                -9-
         Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 10 of 11



                c)      That Sugar Hill be restrained and enjoined from infringing Liquid Liquid’s

copyright in any manner, including but not limited to issuing synchronization and other licenses;

                d)      That Sugar Hill be held to have materially breached its duty under the

Agreement;

                e)      That Sugar Hill provide Liquid Liquid with access to books and records

for the six years preceding the filing of this action;

                f)      That Sugar Hill pay damages for all royalties due under the Agreement for

the six years prior to filing this action;

                g)      That Sugar Hill be ordered to pay Liquid Liquid monetary damages

(statutory and/or otherwise) and any additional profits of Sugar Hill attributable to Sugar Hill’s

infringement;

                h)      That Sugar Hill be ordered to pay pre-judgment interest, costs and

attorneys’ fees.

                i)      That Liquid Liquid be awarded such other and further relief as this Court

may deem just and proper.

                                      JURY TRIAL DEMAND

                Liquid Liquid hereby demands trial by jury on all issues that may be tried thereby.




                                                 - 10 -
        Case 1:20-cv-01353-AKH Document 1 Filed 02/15/20 Page 11 of 11



Dated: February 15, 2020
                                             _/s/ Peter Scoolidge__________
                                             Peter Scoolidge (PS7107)
                                             peter@sprfllp.com
                                             Margaret Scoolidge (MS4557)
                                             margaret@sprfllp.com
                                             SCOOLIDGE, PETERS, RUSSOTTI &
                                             FOX, LLP
                                             2 Park Avenue – 19th Floor
                                             New York, NY 10016
                                              Tel: (212) 913-9455
                                              Fax: (866) 344-5070

                                             Attorneys for Plaintiffs




                                    - 11 -
